PER CURIAM.
Robert Brown, Jr. appeals the summary denial of his motion for postconviction relief, which he filed pursuant to Florida Rule of Criminal Procedure 3.850. The un-sworn memoranda attached to the motion, rather than the motion, contain the facts in support of appellant’s allegations. The court correctly refused to entertain the memoranda and denied the motion as facially insufficient. See Daniels v. State, 450 So.2d 601 (Fla. 4th DCA1984).
Accordingly, we affirm the order without prejudice to appellant’s filing a properly sworn motion.
DANAHY, A.C.J., and PARKER and PATTERSON, JJ., concur.